STRINGER, Judge.
Fredrick L. Wilson appeals the postcon-viction court’s denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). *1026We affirm the postconviction court’s denial of the claims raised by Wilson in his motion. However, because the face of the record reveals that Wilson’s sentence is, in fact, illegal, we reverse and remand for resentencing.
In 1995, Wilson was convicted of escape, aggravated assault on a law enforcement officer, robbery with a deadly weapon, false imprisonment, and grand theft auto based on events that occurred in 1994. At sentencing, the trial court relied on a sentencing scoresheet that calculated the sentencing range as 181.2 to 302.1 months in prison. This scoresheet applied the law enforcement protection multiplier to Wilson’s offenses. The trial court sentenced Wilson to 300 months in prison on the escape, aggravated assault, and robbery convictions and to five years each on the false imprisonment and grand theft convictions.
Our review of the record shows that application of the law enforcement protection multiplier in Wilson’s case was improper. Further, without the multiplier, Wilson’s scoresheet would have provided a sentencing range of 123.45 to 205.75 months in prison. As the State concedes in this appeal, the record does not demonstrate that the trial court would have imposed the 300-month sentence under a corrected scoresheet. Accordingly, Wilson is entitled to be resentenced. See Mathews v. State, 907 So.2d 1291 (Fla. 2d DCA 2005) (holding the trial court is required to grant postconviction relief pursuant to rule 3.800(a) unless the record conclusively demonstrates that the defendant would have received the same sentence under a corrected scoresheet). Therefore, we reverse Wilson’s sentences for escape, aggravated assault on a law enforcement officer, and robbery with a deadly weapon and remand for resentencing under a corrected scoresheet.
Affirmed in part; reversed in part; and remanded with instructions.
NORTHCUTT and CASANUEVA, JJ., Concur.